September 1, 2015
Court of Criminal Appeals
PO Box 12308
Austin, Texas 78711-2308
                                                                      RECE
                                                                   ~TOFCRIMlNAt APPEALS
                                                                                        iN
RE: APPLICATION FOR WRI'l' OF MANDAMUS
                                                                        ·SEP o4. 2015
    EX PARTE JOSE RAUL GRANADOS
    T/C NO. 12-09-02-8-CRA
    WRIT NO.   TBA

Dear Court Clerk,
     Please find enclosed my Application for Writ of [v'landarnus to be filed and presented
to the Honorable Court in the above styled cause for consideration and ruling.
     Please note on this date, a true and correct copy has been served upon the
Atascosa County District Clerk, the Respondent in this matter.
     I would request to be notified of any decision or Order issued by the Court,'
in this matter please.
     Thank you for your time and assistance in this matter, it is greatly appreciated
and welcomed. I await the Court's action in this matter.

                                                       Sincerely, .


                                                       )(trr                      9- I-!)
                                                       Jo e Raul Granados
                                                       Relator Pro Se
                                                       TDCJ-ID # 1876161
                                                       Smith Unit
                                                       1313 CR 19
                                                       Lamesa, Texas 79331
enclosure(s): 1 (3 pgs)
cc: file
    Atascosa County District Clerk
'.

                                           IN THE
                                 COURT OF CRIMINAL APPEALS
                                         OF TEXAS
                                                                                  RECE~VED~~
                                                §                              COUR"f OF CR\M\NI\l fll~EAlS
     EX PARTE
                                                §              NO.   _____.________________SEE_ o:i 2015
     JOSE RAUL GRANADOS
                                                §

                             APPLICATION FOR WRIT OF. MANDAMUS

     TO. THE HONORABLE COURT OF CRIMINAL APPEALS:

          COi"iES .NOW, Jose Raul Granados, Relator Pro Se, in the above styled cause, and
     respectfully files and submits this his Applicatio for Writ of Mandamus, pursuant to
     Texas Rules of Appellate Procedure, and would show the following in support of
     issuance of mandamus.
                                               I.
     A. . RELA'IOR
          Jose Raul Granados, TDCJ-ID # 1876161, is an offender incarcerated in the Texas
     Department of Criminal Justice and is appearing pro se, who can be located at Smith
     Unit, 1313 CR 19, Lamesa, Dawson County, Texas   79331.
          Relator has exhausted his remedies and has no other:· adequate remedy at law.
          The act sought is ministerial, not discretionary in nature. The Texas Code of
     Criminal Procedure, Article 11.07 § 3(c) requires Respondent to immediately transmit to
     the Court of Criminal Appeals a copy of the application for writ of habeas corpus, any
     .answers tHed, and a certificate reciting the date upon which that finding was made,
     1.f the convicting court decides that there areno issues to be resolved.
          Texas Rules of Appellate Procedure 73, provides further:· that if the court has
     found unresolved issues within the 20 days to act under Article 11.07, a copy of said
     Order Designating Issues is to be mailed to the Court of Criminal Appeals and Applicant.
     The court would havel45 days: to resolve the designated issues before the District
     Clerk is to immediately forward the entire habeas record to the Court of Criminal
     Appeals.
          To date, there has been no copy of an Order designating issues, whd!ch is past t.he
     statutory limitation period for such finding. Nor has a copy of the habeas reocrd been
     transmitted to the Court of Criminal Appeals at the conclusion of the 35-day period,
     since the court has not designated any issues to be resolved. Had such documents been
     transmitted to the Court of Criminal Appeals by Respondent as required by statute,
     Relator would have recieved notice from the Court of Criminal Appeals.

     B.   RE$PONDENT
      Relator Margaret Littletoni in her capacity as the District Clerk of Atascosa
 Conty, 'i'exas has a ministerial duty to. receive and fi:).e all. papers in a criminal
 proceeding, and perform all other duties imposed on the clerk by-law pursuant to Tex.
 c. Crim. Proc. Art. ·2.21, and is responsible under Article ll-07 § 3(c) and Tex.   R. App.
 Proc. 73 to immediately transmit to the Court of Criminal Appeals a copy of the habeas
 record ·when the convicting court decides if there are or are not any issues to be
 I
 resolved. Margaret Littleton, District Clerk, Atascosa County.maybe served at her place
 of business at l Courthouse Circle Drive, Ste 4-B, Jourdonton, Texas       78026.

                                             III.
C.    VIOLATIONS OF ARTICLE 11.07 O:E' TEX.C.CRIM.PROC. AND TEX.R.APP .PROC. 73

      The Respondent violated   Art~cle   11.07 § 3(c) of the Texas Code of Criminal Procedure
by failing to provide a copy of the habeas record to the Court ot Criminal Appeals
within the time prescribed by law and within a reasonable time from the date on which
 the documents were requested. Article ll.07§3(c) provides that immediately after the
 35-day limitation fJeriod expires and the habeas court has not designated any issues to
be resolved, the Respondent is to forward the habeas record to the Court of Criminal
·Appeals.
      Texas Rules of Appellate Procedure 73 requires that if the habeas court has
designated issues to be resolved the Respondent is to immedia,tely transmit a copy of
the Order Designating Issues to the Court of Criminal Appeals and Relator. The Respondent
has failed to comply with Rule    73~

      The Relator has requested the Respondent to transmit the habeas file to the Court
of Criminal Appeals, but to date has failed to do such. Nor has the Relator forwarded
any Order to the Court of Criminal Appeals or the Relator.
      The Relator has repeatedly put Respondent on notice that Relatorseeks the
transmittal of habeas record to the Court of Criminal Appeals and that such records are
required by the Court of Criminal.Apepals to act on Relator 1 s writ of habeas corpus.
Relator has gone well beyond any requirements or obligations imposed upon him by •rexas
Statutes. ln contrast to Relator 1 s efforts, Respondent has wholly failed to comply
with the Texas Code of Criminal Procedure and Texas Rules of Appellate Procedure, is
acting in bad faith, and has also failed to afford Relator the professional· and common
co'-:'-rtesy of any written response to his requests.
      ~he   Statutes are clear. _The Respondent is in violation of this procedure, ministerial
duties, and thus the laws of this State.
                                              IV

                                    PRAYER FOR RELIEF

     WHEREFORE, PREMISES   CONSIDERED~   Relator Jose Raul Granados, pro se, respectfully
request a finding that the Respondent did_ not transmit documents to the Court of
Criminal Appeals within a reasonable time after the.date they were statutorily required
and requested to be transmitted; that Relator.brought this litigation in good faith and
has substantially prevailed. Relator prays for an Order directing the Respondent to
transmit copy of habeas record to the Court of Criminal Appeals as directed by Article
11.07 § 3 (c) and Rule 7 3, in ·the interest of justice.
                                                           Respectfully Submitted


                                                               DvY--f.~Ct-1-lf;
DATED: September 2, 2015
                                                           v
                                                           J~~e Raul  Granados .              .
                                                           Relator Pro Se
                                                           TDCJ-ID:!f l876i6l
                                                           Smith Unit
                                                           1313 CR 19
                                                           Lamesa, Texas 79331


     I, Jose Raul Granados, declare under penalty of perjury, that        t~e    foregoing
true and correct, and further, certify that a true and correct copy was served upon
Margaret Littleton, Atascosa County District Clerk, l Courthouse        CircleDr~,     Suite 4-B,
Jourdanton, Texas   78026, by placing· in the Smith Unit/TDCJ ·Prison Legal Mail System
on this the 2nd day of September, 2015.



                                                           ~J~:-11::
                                                           Relator Pro Se
                                                           TDCJ-Id :If 1876161